       Case 1:15-md-02657-FDS Document 1277 Filed 01/10/19 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                                 )
 IN RE: ZOFRAN (ONDANSETRON)                     ) MDL No. 1:15-md-2657-FDS
 PRODUCTS LIABILITY LITIGATION                   )
                                                 ) HON. F. DENNIS SAYLOR IV
                                                 )
 THIS DOCUMENT RELATES TO:                       ) MOTION TO IMPOUND
                                                 )
                ALL CASES                        )
                                                 )


                          PLAINTIFFS’ MOTION TO IMPOUND

       In accordance with Local Rule 7.2, Plaintiffs respectfully request the Court’s permission

to allow Plaintiffs to file Plaintiffs’ Motion to Exclude Dr. Hixon’s Testimony on Determination

of Teratogenicity and Adverse Events Under Rule 702 and attached Exhibits, under seal. This

motion is made with reference to the following facts:

   1. MDL Order No. 13 (Doc. 242) governs confidential materials and requires the submitting

       party of confidential information to file a Motion to Impound pursuant to Local Rule 7.2

       while serving and filing complete produced versions of the confidential documents.

   2. Plaintiffs seek to impound Plaintiffs’ Motion to Exclude Dr. Hixon’s Testimony on

       Determination of Teratogenicity and Adverse Events Under Rule 702 and attached

       Exhibits.

   3. These documents contain information that originated from GSK during discovery and

       contain information that GSK has designated as confidential.

   4. Plaintiffs seek to file these documents under seal to preserve requested confidentiality

       while using the exhibits as factual background for Plaintiffs’ Motion to Exclude Dr.

       Hixon’s Testimony on Determination of Teratogenicity and Adverse Events Under Rule
    Case 1:15-md-02657-FDS Document 1277 Filed 01/10/19 Page 2 of 5



   702. Each exhibit is necessary as context for the parties’ dispute over Plaintiffs’ Motion

   to Exclude Dr. Hixon’s Testimony on Determination of Teratogenicity and Adverse Events

   Under Rule 702.

5. Pursuant to MDL Order No. 13, Plaintiffs request that the Court lift any impounding Order

   only upon further order of the Court.

6. Plaintiffs further request that the impounding Confidential Information be kept in the

   Clerk’s non-public information file during any post-impoundment period unless the Court

   vacates the impounding Order.

7. In accordance with MDL Order No. 13, Plaintiffs will file a supporting Declaration with

   the filing of this Motion to Impound, and Plaintiffs will deliver to Court Chambers copies

   of the exhibits in sealed envelopes marked “FILED UNDER SEAL” along with courtesy

   copies of the Motion and Declaration.




                                               Respectfully submitted,

                                               /s/ Robert K. Jenner
                                               Robert K. Jenner (BBO No. 569381)
                                               JENNER LAW
                                               1829 Reisterstown Road, Suite 350
                                               Baltimore, MD 21208
                                               410-413-2155
                                               rjenner@jennerlawfirm.com

                                               Tobias L. Millrood
                                               POGUST, BRASLOW & MILLROOD LLC
                                               8 Tower Bridge, Suite 1520
                                               Conshohocken, PA 19428
                                               610-941-4204
                                               tmillrood@pbmattorneys.com

                                           2
       Case 1:15-md-02657-FDS Document 1277 Filed 01/10/19 Page 3 of 5




                                          Kimberly D. Barone Baden
                                          MOTLEY RICE LLC
                                          28 Bridgeside Boulevard
                                          Mount Pleasant, SC 29464
                                          843-216-9265
                                          kbarone@motleyrice.com

                                          M. Elizabeth Graham
                                          GRANT & EISENHOFER P.A.
                                          123 S. Justison Street
                                          Wilmington, DE 19801
                                          302-662-7063
                                          egraham@gelaw.com

                                          James D. Gotz
                                          HAUSFELD
                                          One Marina Park Drive, Suite 1410
                                          Boston, MA 02210
                                          617-207-0600
                                          jgotz@hausfeld.com

Dated: January 10, 2019                   Attorneys for Plaintiffs




                                      3
        Case 1:15-md-02657-FDS Document 1277 Filed 01/10/19 Page 4 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Plaintiffs’ Motion to Impound, which was filed with the

Court through the CM/ECF system, will be sent electronically to all registered participants as

identified on the Notice of Electronic Filing and paper copies will be sent via first class mail to

those identified as non-registered participants.



                                                       /s/ Robert K. Jenner
                                                       Robert K. Jenner




                                                   4
       Case 1:15-md-02657-FDS Document 1277 Filed 01/10/19 Page 5 of 5



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                                    )
 IN RE: ZOFRAN (ONDANSETRON)                        ) MDL No. 1:15-md-2657-FDS
 PRODUCTS LIABILITY LITIGATION                      )
                                                    ) HON. F. DENNIS SAYLOR, IV
                                                    )
 THIS DOCUMENT RELATES TO:                          ) MOTION TO IMPOUND
                                                    )
               ALL CASES                            )
                                                    )


      [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION TO IMPOUND

SAYLOR, D.J.

      Upon consideration of Plaintiffs’ Motion to Impound, it is hereby ORDERED as follows:

      1. Plaintiffs’ Motion to Impound Plaintiffs’ Motion to Exclude Dr. Hixon’s Testimony on

          Determination of Teratogenicity and Adverse Events Under Rule 702 and attached

          Exhibits is hereby GRANTED.

      2. The Clerk shall maintain Plaintiffs’ Motion to Exclude Dr. Hixon’s Testimony on

          Determination of Teratogenicity and Adverse Events Under Rule 702 and attached

          Exhibits under seal until further order of the Court.

And It Is So Ordered.
                                             __________________________________________
                                             F. Dennis Saylor IV
                                             United States District Judge

Dated: January _____, 2018




                                                5
